SECOND DIVISION
                                 MILLER, P. J.,
                              DOYLE and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 16, 2017




In the Court of Appeals of Georgia
 A17A0765. THE GEORGIA DEPARTMENT                                             OF
     TRANSPORTATION v. BALAMO.

      MILLER, Presiding Judge.

      Samuel Che Balamo sued the Georgia Department of Transportation (“GDOT”)

after he was injured when he lost control of his car on a wet road in 2005. GDOT

moved to dismiss for lack of subject-matter jurisdiction due to sovereign immunity

or, alternatively, for summary judgment on the ground that Balamo had not

established the elements of negligence. The trial court denied both motions, and this

interlocutory appeal ensued.1 We conclude that Balamo’s claims are barred by

      1
        After the trial court denied the motion to dismiss, GDOT filed a direct appeal,
which this Court dismissed because the Supreme Court of Georgia subsequently held
that GDOT was required to follow the procedure for interlocutory appeals. See Rivera
v. Washington, 298 Ga. 770, 777-778 (784 SE2d 775) (2016). GDOT then moved the
trial court to vacate and reinstate its previous order to permit GDOT to seek
interlocutory review. The trial court did so, and this Court granted GDOT’s
sovereign immunity and thus the trial court should have dismissed Balamo’s claims

for lack of subject matter jurisdiction. Accordingly, we reverse.

       “We review de novo a trial court’s denial of a motion to dismiss based on

sovereign immunity grounds, which is a matter of law . . . . [F]actual findings by the

trial court in support of its legal decision are sustained if there is evidence authorizing

them.” (Punctuation and footnote omitted.) Ga. Dept. of Corrections v. James, 312

Ga. App. 190, 193 (718 SE2d 55) (2011), overruled on other grounds, Rivera v.

Washington, 298 Ga. 770, 778, n. 7 (784 SE2d 775) (2016); Dept. of Transp. v.

Dupree, 256 Ga. App. 668, 673 (1) (b) (570 SE2d 1) (2002) (“under OCGA § 50-21-

24, waiver of sovereign immunity may be a mixed question of law and fact for the

trial court’s determination”).

       So viewed, the record shows that around 5:50 a.m. on November 29, 2005,

Balamo was driving towards Milledgeville on State Route 24 on his way to work. It

was raining at the time, and he was driving between 40 and 45 mph. As the rain

increased, Balamo tried to slow down, applying the brakes as he began to travel

downhill. Nevertheless, he lost control of the truck, crossed into oncoming traffic,




application for interlocutory review.

                                            2
and collided with a tractor trailer. As a result of this accident, Balamo was seriously

injured.

        Balamo sued GDOT under the Georgia Tort Claims Act (“GTCA”), OCGA

§ 50-21-20 et seq., alleging in his complaint negligent road design and operation.

Attached to the complaint was an affidavit from an expert, Herman Hill, opining that

the road failed to comply with accepted standards for design and maintenance. GDOT

moved to dismiss for lack of subject-matter jurisdiction, arguing that it was immune

from suits based on negligent design of the roadway under OCGA § 50-21-24 (10).

Alternatively, GDOT moved for summary judgment on the elements of negligence.

The trial court denied the motions, and this interlocutory appeal followed.

        1. In its first enumeration of error, GDOT argues that Balamo’s claim is one for

negligent design of the road and, as such, is barred by sovereign immunity. We agree.

        Under Article I, Section II, Paragraph IX (e) of the Georgia Constitution of

1983,

        sovereign immunity from suit extends to all state departments and
        agencies unless properly waived through an act passed by the General
        Assembly. . . . Sovereign immunity is waived by a legislative act only
        if the statutory language specifically provides that sovereign immunity
        is waived and the extent of such waiver.


                                            3
(Citations and punctuation omitted.) Pelham v. Bd. of Regents of the Univ. System of

Ga., 321 Ga. App. 791, 793 (1) (743 SE2d 469) (2013). The GTCA waives the state’s

sovereign immunity for torts committed by state officers and employees acting within

the scope of their official duties or employment. OCGA § 50-21-23. The conditions

and limitations of a statute that waives immunity must be strictly followed. Ga. Dept.

of Labor v. RTT Assoc., Inc., 299 Ga. 78, 83 (2) (786 SE2d 840) (2016).

         The waiver of immunity in the GTCA is subject to certain exclusions, including

when the roadway’s plan or design substantially complies with the generally accepted

engineering design standards. See OCGA § 50-21-24; Diamond v. Dept. of Transp.,

326 Ga. App. 189, 190-191 (1) (756 SE2d 277) (2014); Pelham, supra, 321 Ga. App.

at 794-795 (2) (citation omitted). Thus, the state remains immune from suits arising

out of

         [t]he plan or design for construction of or improvement to highways,
         roads, streets, bridges, or other public works where such plan or design
         is prepared in substantial compliance with generally accepted
         engineering or design standards in effect at the time of preparation of the
         plan or design.


OCGA § 50-21-24 (10).




                                             4
      Whether GDOT is entitled to sovereign immunity based on the design

exception in OCGA § 50–21–24 (10), “is a threshold issue that the trial court was

required to address before reaching the merits of any other argument.” (Citation

omitted.) Gonzalez v. Ga. Dept. of Transp., 329 Ga. App. 224, 225 (764 SE2d 462)

(2014); Sadler v. Dept. of Transp. of the State of Ga., 311 Ga. App. 601, 603 (716

SE2d 639) (2011). “[I]f [GDOT] is entitled to immunity under . . . OCGA § 50-21-24

(10), then the trial court lacks subject matter jurisdiction to try the negligence claims,

and the suit must be dismissed.” Gonzalez, supra, 329 Ga. App. at 225-226.

      As the party seeking to overcome the state’s immunity, Balamo bore the burden

of showing that an exception to immunity applied. See Diamond, supra, 326 Ga. App.

at 190 (1). To avoid application of immunity under OCGA § 50-21-24 (10), Balamo

must submit “expert testimony or other competent evidence . . . to show that the plan

or design was not prepared in substantial compliance with generally accepted

engineering or design standards at the time such plan was prepared.” (Citation

omitted.) Dupree, supra, 256 Ga. App. at 677 (2). See also Murray v. Dept. of

Transp., 240 Ga. App. 285, 285-286 (523 SE2d 367) (1999) (“Road design requires

professional engineering services. Unless [Balamo] can produce an engineer’s

competent testimony that the [G]DOT’s design . . . was not in substantial compliance

                                            5
with the applicable engineering and design standards, [his] claim cannot withstand

the [G]DOT’s motion.” (citation omitted)). Moreover, “[n]ot only does [OCGA § 50-

21-24 (10)] exempt [G]DOT from liability for highway design deficiencies where the

highway was initially designed in substantial compliance with existing design

standards, it exempts [G]DOT from liability for its failure to upgrade a highway to

meet current design standards.” (Citations and punctuation omitted.) Dept. of Transp.

v. Cox, 246 Ga. App. 221, 223 (540 SE2d 218) (2000). As we have explained:

      In determining the extent of the [G]DOT’s liability under the Georgia
      Tort Claims Act, we must construe its provisions in a manner that will
      uphold it in every part. Under this rule of construction, we find that if
      the [G]DOT is exempt from liability for its initial design of a highway
      under the Georgia Tort Claims Act, it would make little sense to permit
      liability for failing to change that initial design. Allowing liability in
      such cases would effectively eliminate the protection provided the
      [G]DOT under OCGA § 50-21-24 (10).


(Citation omitted.) Id.

      Here, the expert testified that during a resurfacing project in 2000, the

roadway’s cross slopes2 should have been increased to enable water to drain off the

      2
         A cross slope “drains water from the roadway laterally and helps minimize
ponding            of     water        on     the     pavement.”             See
https://safety.fhwa.dot.gov/geometric/pubs/mitigationstrategies/chapter3/3_crosssl

                                          6
roadway more quickly. Admittedly, the 2000 project called for an increase in the

cross slopes in the relevant area.3 The expert, however, did not testify that the cross

slope of the road following the 2000 resurfacing project failed to meet industry design

standards. In fact, although the expert opined that the relevant portion of the roadway

should exceed the minimum industry design standard, he admitted that the cross

slopes as designed met the minimum industry standards. Moreover, the expert

testified that he did not know the actual calculations of the cross slope in the relevant

section of the highway.

      The trial court found that GDOT was not entitled to immunity. We cannot

agree. First, Balamo has offered no testimony that the design of the roadway was

negligent, despite the allegation in his complaint that “the excessive amounts of

rainwater . . . were caused by the negligent design, construction and operation” of the

highway. (Emphasis supplied.) Instead, the expert testified that the design was “fine,”

but the maintenance of the road was an issue. It is Balamo’s burden to establish a



ope.cfm. In other words, the cross slope “is designed to get water off the road.”
      3
        Although the expert’s testimony implies that the 2000 resurfacing project did
not include increasing cross slopes in the relevant area, GDOT concedes that the 2000
resurfacing contract provided for changing the cross slope in the area of Balamo’s
accident.

                                           7
design defect through expert testimony. Where, as here, the expert fails to connect the

accident to any design flaw, Balamo has not met his burden. See Diamond, supra, 326

Ga. App. at 190 (1); Dupree, supra, 256 Ga. App. at 677 (2). If Balamo had met his

burden of providing evidence of a design flaw, this would be a different case.

      Further, the expert’s attempted characterization of the issue as maintenance

rather than design is not only inconsistent with Balamo’s allegations in his complaint,

it is inconsistent with the expert’s own testimony. The expert essentially opined that

GDOT should have changed the geometric design of the road by increasing the cross

slopes. But this is not a maintenance issue. Cox, supra, 246 Ga. App. at 223

(maintenance “does not usually involve a change to the geometric layout of the

roadway.”); see also Ga. Dept. of Transp. v. Crooms, 316 Ga. App. 536, 537 (729

SE2d 660) (2012) (improvements to the original design of road, not to remedy wear

or deterioration are not maintenance issues) (physical precedent only), overruled on

other grounds by Rivera, supra, 298 Ga. at 778, n. 7. The essence of Balamo’s claim

is that GDOT negligently designed the road, and he cannot avoid the State’s

immunity simply by describing it as something else. Dept of Transp. v. Jarvie, 329

Ga. App. 681, 685 (766 SE2d 94) (2014), overruled on other grounds by Rivera,

supra, 298 Ga. at 778, n. 7 (“Nomenclature notwithstanding, the substance of a claim

                                          8
must be considered, and a party cannot do indirectly what the law does not allow to

be done directly.” (footnote omitted)).

      The true nature of the expert’s testimony related to GDOT’s alleged failure to

change the cross slope after multiple accidents, rather than the cross slope’s failure

to meet industry design standards. Regardless of how the expert attempts to frame the

issue, our case law is clear. GDOT is exempt from liability if the road substantially

complied with industry design standards. The expert’s failure to testify that the cross

slopes did not meet industry standards is fatal to Balamo’s attempt to overcome

immunity under OCGA § 50-21-24 (10). Brown, supra, 218 Ga. App. at 179.

      Given the expert’s testimony, Balamo has not met his burden to put forth

evidence that the cross slope failed to comply with industry standards, and thus this

claim is subject to the immunity provided by OCGA § 50-21-24 (10). See Crooms,

supra, 316 Ga. App. at 537-538.

      Moreover, to the extent that Balamo argues that GDOT was also negligent in

failing to use better asphalt or installing “slippery when wet” signs, those claims are

design claims that are also barred because Balamo has not shown that either of these

options was industry standard at the time the road improvement at issue was

designed. See Crooms, supra, 316 Ga. App. at 537.

                                          9
      Finally, to the extent that Balamo raises allegations that driveways connecting

to the road increased the amount of rainwater on the road, his expert testified that the

driveways were “built under permit.” Given that this claim would arise from GDOT’s

approval of a permit for the driveway construction, GDOT would also be immune

from suit. See OCGA § 50-21-24 (9) (the State is immune from suits arising from the

issuance of a permit); Cox, supra, 246 Ga. App. at 224. Balamo’s expert did not

provide any such testimony.

      Accordingly, on this record, Balamo has not meet his burden to show any

exception to the State’s immunity, and the trial court erred in denying GDOT’s

motion to dismiss the complaint for lack of subject matter jurisdiction. See Cox,

supra, 246 Ga. App. at 223-224; Crooms, supra, 316 Ga. App. at 537-538; Dupree,

supra, 256 Ga. App. at 677 (2). We therefore reverse the trial court’s order on this

ground.

      2. GDOT alternatively argues that it was entitled to summary judgment because

Balamo cannot show the elements of negligence.4 Because we conclude in Division

      4
       In his response to GDOT’s motion to dismiss or for summary judgment,
Balamo argued for the first time on appeal that GDOT had a duty to maintain the road
under OCGA § 32-2-2 (a). This is not the claim Balamo raised in his complaint, and
he cannot amend his pleadings through a response to summary judgment. See
Jahannes v. Mitchell, 220 Ga. App. 102, 104 (1) (469 SE2d 255) (1996).

                                          10
1 that GDOT was entitled to immunity, we need not address this issue. See Gonzalez,

supra, 329 Ga. App. at 225-226.

      Judgment reversed. Doyle and Reese, JJ., concur.




Additionally, as discussed above, the expert’s complaints do not sound in
maintenance, as they relate to the geometric design of the roadway. Cox, supra, 246
Ga. App. at 223.

                                        11